DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 11 and 18 in the reply filed on March 5, 2021 is acknowledged.

Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  
Regarding claim 1, as required by 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. Claim 1 has method steps in a series of clauses separated by commas. Each clause contains an element of the method. The claims recitation of:
A method for forming a connection to a fibre material electrode element comprising a fibre material, which comprises moving a length of the fibre material continuously or in a stepped movement relative to a pressure injection stage or vice versa and by the pressure injection stage pressure impregnating by a series of pressure injection pulses an electrically conductive lug material into a lug zone part of the fibre material during the relative movement between the fibre material and pressure injection stage so that multiple pressure injection pulses inject lug material into different adjacent portions of the fibre material, to surround and/or penetrate fibres of the fibre material and so that the molten lug material impregnating into the fibre material from each new injector pulse merges while molten with the lug material in the fibre material injected at the prior injector pulse to form a continuous lug strip along the lug zone part of the fibre material, said lug zone part of the fibre material having a width transverse to a length of the fibre material less than a greater width of the fibre material.

should be recast to:

moving a length of the fibre material continuously or in a stepped movement relative to a pressure injection stage or vice versa; and 
by the pressure injection stage pressure impregnating by a series of pressure injection pulses an electrically conductive lug material into a lug zone part of the fibre material during the relative movement between the fibre material and pressure injection stage so that multiple pressure injection pulses inject lug material into different adjacent portions of the fibre material, to surround and/or penetrate fibres of the fibre material and so that the molten lug material impregnating into the fibre material from each new injector pulse merges while molten with the lug material in the fibre material injected at the prior injector pulse to form a continuous lug strip along the lug zone part of the fibre material, said lug zone part of the fibre material having a width transverse to a length of the fibre material less than a greater width of the fibre material.

in order to comply with 37 CFR 1.75(i).
Claim 18 suffers a similar issue to claim 1, and should be amended in a similar way.
	
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding claim 18, the claim establishes a step “moving a length of the fibre material…” and a step of “…impregnating by a series of pressure injection pulses…” Claim 18 then recites “, and while compressing the fibre material…width of the fibre material”. The recitation starting with “while compressing” is unclear because as written, the recitation establishes a concurrent action (“while compressing”) without establishing an active step. The rest of the recitation establishes results and functions without establishing the action that leads to the results and functions (“to limit spread of molten lug material”, so that the molten lug material impregnating into the fibre material”, ect). The earlier step of moving a length of the fibre material.  It therefore becomes unclear whether the claim is intending to have compression concurrent with the impregnating step, concurrent with the moving step or concurrent with an unrecited step. The Examiner will interpret the claim according to all three potential interpretations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 6, 8, 11, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonville et al. US 3,926,674 (hereafter “Jonville ‘674”).
Regarding claims 1, 5, 11, 18; Jonville ‘674 is directed to a method of producing battery electrodes [fibre material electrode element] onto a strip of felt of glass fibers [fibre material] (Abstract). Jonville ‘674 discloses the steps of moving a length of the glass fiber felt in a semi-continuous movement [stepped movement] relative to a set of mold shells [pressure injection stage] (Fig. 1, shell 4, shell 5 ; col 4 lines 10 – 45); injecting molten lead [impregnating with lug material] the glass fiber felt with a series of repeated stepped motions and clamping of the molds onto the glass fiber felt [series of pressure injection pulses, compression]  to form a connecting member [lug zone]  (col 4 line 55 – col 5 line 15).  The sequence is repeated to advance the strip over the exact distance corresponding to the width of a section, necessarily connecting previously formed connecting member to newly formed connecting members [multiple pressure injection pulses inject lug material into different adjacent portions …molten lug material …from each new injector pulse merges while molten with lug material …injected at the prior injector pulse] (col 5 lines 5 – 15). The connecting member formed is disclosed to be in a pattern that has a transverse width that is less than a greater width of the glass fiber felt strip (Fig. 2, connecting member 3 – 3d; col 4 lines 34 – 45).

Regarding claim 6, Jonville ‘674 discloses cutting the length of the fibre material across the connecting element to define individual electrode elements (col 5 lines 30 – 45).
Regarding claim 8, Jonville ‘674 discloses forming as part of the connecting member a tab [lug extension] that is beyond the edge of the fiber material (Fig. 2; col 4 lines 25 – 65).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonville ‘674 as applied to claims 1, 4 – 5, 10, 51 and 55 above, and further in view of Jonville et al. US 3,907,594 (hereafter “Jonville ‘594”).
Regarding claim 2, Jonville ‘674 does not expressly teach that the lug strip along the lug zone part is formed without containing the lug zone part of the fibre material in a die.
	Jonville ‘594 is directed to methods of manufacturing electrodes for lead strage batteries (Abstract).  Jonville ‘594 discloses a step of forming electrical contact zone [lug zones], comprising a step of metal-spraying [pressure injection pulses without a die] a molten lead alloy onto a fibrous material in order to fill with space between the fibers of the felt where the electrical contact is to be made (col 2 lines 40 – 65). Jonville ‘594 discloses that the techniques of metal spraying, among other steps, permits for the production of thin electrodes in a continuous manner and a large throughput of manufactured electrodes (col 6 line 60 – col 7 line 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a metal spray process to pressure inject into the felt without the use of a die because Jonville ‘594 teaches that metal .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jonville ‘674 and Jonville ‘594 as applied to claims 2 and 7 above, and further in view of Fukase et al. JP 07-314122A (hereafter “Fukase”, machine translation provided in parent application).
Regarding claim 3, Jonville ‘674 and Jonville ‘594 do not expressly teach moving the fibre material relative to the pressure injection stage by carrying the fibre material on a heat sink conveyor.
	Fukase is directed to an apparatus and method for making metal matrix fiber-reinforced composites in general ([0001]). Fukase discloses that after metallization of a carbon or ceramic-based fiber with a molten metal such as aluminum, the metallized fiber is directed to a cooling zone 24 and drawing roll 27 [the heat sink conveyor] to solidify the metal ([0026], [0031], [0034] – [0035], [0038]; Figure 1). Cooling helps to promote and solidify the impregnation.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Jonville ‘674 and Jonville ‘594 a heat sink conveyor to promote cooling of the molten metal after deposition because Fukase teaches that cooling helps to promote and solidify the impregnation of molten metals.

s 7, 9 – 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jonville ‘674 as applied to claims 1, 4 – 5, 10, 51 and 55 above, and further in view of Christie et al. WO2013/133724 A2 (hereafter “Christie”, provided in parent application).
Regarding claim 7 and 9, Jonville ‘674 does not expressly teach that the fibre material has an average interfibre spacing of less than about 200 microns.
Christie is directed to methods of creating improved lead-acid batteries (Abstract; page 1 lines 1 – 15). Christie discloses utilizing as an electrode base a carbon fibre material that is loaded with lead to form an electrode plate (page 5 lines 5 – 15 and lines 25 – 30, page 6 lines 1 – 15).  The carbon fibre has an interfibre spacing between of less than 50 microns (page 4 lines 15 – 25). Christie discloses that the interfibre spacing is closely related to the size of active material particles after multiple cycling of a battery (page 11 lines 20 – 30).  With smaller fibers and interfiber spacing, higher surface areas and rates can be achieved. Furthermore, Christie discloses that carbon fibrous material enhances the mechanical integrity of the active material (page 3 lines 5 – 10) as well as contributes in forming batteries with high dynamic charge acceptance and that can deliver a high amount of cold cranking amps (page 2 lines 1 – 5, page 3 lines 1 – 5 page 6 lines 25 – 30).
Therefore, it would have been obvious to one of ordinary skill in the art to substitute the glass felt of Jonville ‘674 with a felt or woven carbon fibre material with an average interfibre spacing of less than about 200 microns because Christie teaches that the use of carbon fibres at the claimed average interfibre spacing contrinbutes in forming batteries with high dynamic charge acceptance and that can deliver a high amount of cold cranking amps.

It would have been obvious to one of ordinary skill in the art to substitute the glass felt of Jonville ‘674 with a felt or woven carbon fibre material with an average interfibre spacing of less than about 200 microns because Christie teaches that the use of carbon fibres at the claimed average interfibre spacing contrinbutes in forming batteries with high dynamic charge acceptance and that can deliver a high amount of cold cranking amps.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 –11 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9 of U.S. Patent No. 10,476,069. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1 – 11 and 18 are to be found in patent claims 1 – 9 (as the application claims 1 – 11 and 18 fully encompasses In re Goodman, 29 USPQ2d 2010 (Fed. Cir.1993). Since application claims 1 – 11 and 18 is anticipated by claims 1 – 9 of the patent, it is not patentably distinct from claims 1 – 9 of the patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717